 
EXHIBIT 10.12
 
EXECUTION COPY
 
ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT


This is an Assignment, Assumption and Recognition Agreement (the “Agreement”)
made as of the 27th day of September, 2011, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), U.S. Bank
National Association, a national banking association, not in its individual
capacity but solely as trustee (in such capacity, the “Trustee” or the
“Assignee”) under a Pooling and Servicing Agreement dated as of September 1,
2011 (the “Pooling Agreement”), and SunTrust Mortgage, Inc., a Virginia
corporation (“SunTrust”).


In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) now serviced by SunTrust (together
with its successors and assigns, the “Servicer”) for Assignor and its successors
and assigns pursuant to the Flow Mortgage Loan Sale and Servicing Agreement
dated as of March 1, 2011, between Assignor and SunTrust (the “Sale and
Servicing Agreement”) shall be serviced by SunTrust for the benefit of the
Assignee and the servicing thereof shall be subject to the terms of the Sale and
Servicing Agreement as modified or supplemented by this Agreement.  Capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Sale and Servicing Agreement.  Assignor will sell the Mortgage Loans to
Depositor pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date
hereof, and Depositor will sell the Mortgage Loans to Assignee pursuant to the
Pooling Agreement.


Assignment and Assumption


1.           Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the Sale and Servicing Agreement
to the extent relating to the Mortgage Loans, together with its obligations as
“Purchaser” (as such term is defined in the Sale and Servicing Agreement) to the
extent relating to the Mortgage Loans, and Depositor hereby accepts such
assignment from Assignor and assumes such obligations.


2.           Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the Sale and Servicing Agreement
to the extent relating to the Mortgage Loans, together with its obligations as
“Purchaser” (as such term is defined in the Sale and Servicing Agreement) to the
extent relating to the Mortgage Loans, and Assignee hereby accepts such
assignment from Depositor.


3.           Assignee agrees to be bound, as “Purchaser” (as such term is
defined in the Sale and Servicing Agreement), by all of the terms, covenants and
conditions of the Sale and Servicing Agreement relating to the Mortgage Loans,
and from and after the date hereof, Assignee assumes for the benefit of each of
Assignor, Depositor and SunTrust all of Assignor's obligations as Purchaser
thereunder in respect of the Mortgage Loans.

 
 

--------------------------------------------------------------------------------

 
 
4.          SunTrust hereby acknowledges the foregoing assignments and
assumptions and agrees that Assignee shall be the “Purchaser” under the Sale and
Servicing Agreement with respect to the Mortgage Loans.
 
Representations and Warranties
 
5.           Assignor warrants and represents to, and covenants with, Depositor,
Assignee and SunTrust as of the date hereof that:
 
(a)         Attached hereto as Attachment 2 is a true and accurate copy of the
Sale and Servicing Agreement, which agreement is in full force and effect as of
the date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;
 
(b)        Assignor is the lawful owner of its interests, rights and obligations
under the Sale and Servicing Agreement to the extent of the Mortgage Loans, free
and clear from any and all claims and encumbrances whatsoever, and upon the
transfer of such interests, rights and obligations to Assignee as contemplated
herein, Assignee shall have good title to all of Assignee's interests, rights
and obligations under the Sale and Servicing Agreement to the extent of the
Mortgage Loans, free and clear of all liens, claims and encumbrances;
 
(c)         There are no offsets, counterclaims or other defenses available to
SunTrust with respect to the Sale and Servicing Agreement;
 
(d)        Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Sale and
Servicing Agreement;
 
(e)         Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of Assignor’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Assignor’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which Assignor is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Assignor or its property is
subject.  The execution, delivery and performance by Assignor of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on the part of Assignor.  This
Agreement has been duly executed and delivered by Assignor and, upon the due
authorization, execution and delivery by the other parties hereto, will
constitute the valid and legally binding obligation of Assignor enforceable
against Assignor in accordance with its terms except as enforceability may be
limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally, and by
general principles of equity regardless of whether enforceability is considered
in a proceeding in equity or at law; and
 
2

--------------------------------------------------------------------------------

 
 
(f)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.
 
6.           Depositor warrants and represents to, and covenants with, Assignor,
Assignee and SunTrust that as of the date hereof:
 
(a)         Depositor is a Delaware corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation;
 
(b)        Depositor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of Depositor’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Depositor’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which Depositor is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Depositor or its property is
subject.  The execution, delivery and performance by Depositor of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on part of Depositor. This
Agreement has been duly executed and delivered by Depositor and, upon the due
authorization, execution and delivery by the other parties hereto, will
constitute the valid and legally binding obligation of Depositor enforceable
against Depositor in accordance with its terms except as enforceability may be
limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally, and by
general principles of equity regardless of whether enforceability is considered
in a proceeding in equity or at law; and


(c)         No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.


7.           Assignee warrants and represents to, and covenants with, Assignor,
Depositor and SunTrust that as of the date hereof:


(a)         Assignee is a national banking association duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization; and

 
3

--------------------------------------------------------------------------------

 


(b)        Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling Agreement.  The execution, delivery and
performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.


8.            SunTrust warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:


(a)         Attached hereto as Attachment 2 is a true and accurate copy of the
Sale and Servicing Agreement, which agreement is in full force and effect as of
the date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;


(b)        SunTrust is a Virginia corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation,
and has all requisite power and authority to service the Mortgage Loans pursuant
to the Sale and Servicing Agreement and otherwise to perform its obligations
under the Sale and Servicing Agreement;


(c)         SunTrust has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of SunTrust’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of SunTrust’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which SunTrust is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which SunTrust or its property is
subject.  The execution, delivery and performance by SunTrust of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on part of SunTrust.  This
Agreement has been duly executed and delivered by SunTrust and, upon the due
authorization, execution and delivery by Assignor, Assignee and the Depositor,
will constitute the valid and legally binding obligation of SunTrust enforceable
against SunTrust in accordance with its terms except as enforceability may be
limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally, and by
general principles of equity regardless of whether enforceability is considered
in a proceeding in equity or at law; and

 
4

--------------------------------------------------------------------------------

 


                              (d)          No consent, approval, order or
authorization of, or declaration, filing or registration with, any governmental
entity is required to be obtained or made by SunTrust in connection with the
execution, delivery or performance by SunTrust of this Agreement, or the
consummation by it of the transactions contemplated hereby.


Restated SunTrust Representations and Warranties


                9.           SunTrust hereby restates to Depositor and Assignee
(a) the representations and warranties set forth in Subsection 7.01 of the Sale
and Servicing Agreement as of the related Closing Date and (b) the
representations and warranties set forth in Subsection 7.02 of the Sale and
Servicing Agreement as of the date hereof, as if such representations and
warranties were set forth herein in full.


                              In the event of a breach of any representations
and warranties referred to in clauses (a) or (b) above as of the related Closing
Date or the date hereof, as the case may be, Assignee shall be entitled to all
the remedies under the Sale and Servicing Agreement, subject to the rights of
the Controlling Holder pursuant to Section 13.


Repurchase by Assignor Upon Certain Breaches of Representations and Warranties


                10.         (a)          Assignor hereby covenants and agrees
that, if a breach of any representation and warranty set forth in Subsection
7.01 of the Sale and Servicing Agreement exists on the date hereof that
materially and adversely affects the value of any Mortgage Loan or the interest
of Assignee in any Mortgage Loan and such breach did not exist as of the Closing
Date (as defined in the Sale and Servicing Agreement) of that Mortgage Loan,
Assignor shall have a period of 60 days from the earlier of either discovery by
or receipt of written notice from Assignee to Assignor of such breach within
which to correct or cure such breach.  A breach of representations and
warranties in Subsections 7.01(h) and (bb) shall be deemed to materially and
adversely affect the value of the related Mortgage Loan or the interest of the
Assignee therein.  Assignor hereby covenants and agrees that if any breach
cannot be corrected or cured within such 60 day period, then Assignor shall
repurchase the related Mortgage Loan at the Repurchase Price not later than 90
days after its discovery or receipt of notice of such breach by wire transfer of
immediately available funds to such account as Assignee shall specify to
Assignor.


                              (b)          Assignor and Assignee agree that the
resolution of any controversy or claim arising out of or relating to an
obligation or alleged obligation of Assignor to repurchase a Mortgage Loan or
Mortgage Loans pursuant to Section 10(a) above shall be by Arbitration
administered by the American Arbitration Association.  If any such controversy
or claim has not been resolved to the satisfaction of both Assignor and
Assignee, either party may commence Arbitration to resolve the dispute; provided
that a party may commence Arbitration with respect to one or more unresolved
allegations only during the months of January, April, July and October, and all
matters with respect to which Arbitration has been commenced in any such month
shall be heard in a single Arbitration in the immediately following month or as
soon as practicable thereafter; and provided further that if any Arbitration
arising out of or relating to an obligation or alleged obligation of SunTrust to
repurchase a Mortgage Loan relating to the same representation and warranty has
commenced and is continuing, then such Arbitration shall be joined with the
Arbitration commenced hereunder.

 
5

--------------------------------------------------------------------------------

 


                              (c)          To commence Arbitration, the moving
party shall deliver written notice to the other party that it has elected to
pursue Arbitration in accordance with this Section 10, provided that if Assignor
has not responded to Assignee's notification of a breach of a representation and
warranty, Assignee shall not commence Arbitration with respect to that breach
before 60 days following such notification in order to provide Assignor with an
opportunity to respond to such notification.  Within ten Business Days after a
party has provided notice that it has elected to pursue Arbitration, each party
may submit the names of one or more proposed Arbitrators to the other party in
writing.  If the parties have not agreed on the selection of an Arbitrator
within five Business Days after the first such submission, then the party
commencing Arbitration shall, within the next five Business Days, notify the
American Arbitration Association in New York, New York and request that it
appoint a single Arbitrator with experience in arbitrating disputes arising in
the financial services industry.


                              (d)          It is the intention of the parties
that Arbitration shall be conducted in as efficient and cost-effective a manner
as is reasonably practicable, without the burden of discovery.  Accordingly, the
Arbitrator will resolve the dispute on the basis of a review of the written
correspondence between the parties (including any supporting materials attached
to such correspondence) conveyed by the parties to each other in connection with
the dispute prior to the delivery of notice to commence Arbitration; however,
upon a showing of good cause, a party may request the Arbitrator to direct the
production of such additional information, evidence and/or documentation from
the parties that the Arbitrator deems appropriate.  If requested by the
Arbitrator or any party, any hearing with respect to an Arbitration shall be
conducted by video conference or teleconference except upon the agreement of
both parties or the request of the Arbitrator.


                              (e)          The finding of the Arbitrator shall
be final and binding upon the parties. Judgment upon any arbitration award
rendered may be entered and enforced in any court of competent jurisdiction. The
costs of the  Arbitrator shall be shared equally between both parties.   Each
party, however, shall bear its own attorneys fees and costs in connection with
the Arbitration.

 
6

--------------------------------------------------------------------------------

 


Recognition of Assignee


                11.         From and after the date hereof, subject to Sections
13 and 14 below, SunTrust shall recognize Assignee as owner of the Mortgage
Loans and will service the Mortgage Loans and perform its obligations hereunder
for the benefit of the Assignee in accordance with the Sale and Servicing
Agreement, as modified or supplemented by the terms of this Agreement hereby or
as may be amended from time to time in accordance with the terms of the Sale and
Servicing Agreement, as if Assignee and SunTrust had entered into a separate
servicing agreement for the purchase and servicing of the Mortgage Loans in the
form of the Sale and Servicing Agreement, the terms of which are incorporated
herein by reference, as amended by this Agreement.  It is the intention of
Assignor, Depositor, SunTrust and Assignee that this Agreement, which includes
the Sale and Servicing Agreement, shall constitute a separate and distinct
purchase and servicing agreement, and the entire agreement, between SunTrust and
Assignee to the extent of the Mortgage Loans and shall be binding upon and for
the benefit of the respective successors and assigns of the parties hereto.


12.          The Mortgage Loans shall be serviced by SunTrust for Assignee in
accordance with all applicable state, federal and local laws as well as in
conformity with the provisions of the applicable Mortgages and Mortgage Notes,
and pursuant to the terms and conditions of this Agreement.


Continuing Rights and Responsibilities


13.          (a)          Controlling Holder Rights.  SunTrust agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling Agreement, and until written notice is provided to SunTrust that it is
no longer the Controlling Holder, will assume all of Assignee's rights and all
related responsibilities as Purchaser under each of the following sections of
the Sale and Servicing Agreement:


 
Sale and Servicing Agreement:

 
Section or Subsection
 
Matter
     
6.03
 
Delivery of Mortgage Loan Documents
     
7.03, other than 7.03(c)
 
Repurchase and Substitution
     
7.04
 
Repurchase of Mortgage Loans With Early Payment Default
     
11.01, 5th, 7th and 8th paragraphs
 
Servicer to Act as Servicer; Subservicing
11.09
 
Transfer of Accounts
     
11.10(b)
 
Maintenance of Hazard Insurance
     
11.13, 4th and 5th paragraphs
 
Title, Management and Disposition of REO Property
     
11.18
 
Assumption Agreements
     
11.20
 
Servicer Shall Provide Access and Information as Reasonably Required

 
 
7

--------------------------------------------------------------------------------

 


                              (b)          Notwithstanding Sections 1 and 2
above, Assignor reserves its rights under, and does not assign to Assignee or
Depositor, the ongoing rights to take action and the responsibilities of the
Purchaser under the sections of the Sale and Servicing Agreement listed below:
 
 
Sale and Servicing Agreement:

 
Subsection
 
Matter
7.05
 
Purchase Price Protection
     
Addendum I
 
Regulation AB Compliance Addendum



                              (c)            In addition, SunTrust agrees to
furnish to Assignor and to Wells Fargo Bank, N.A., as master servicer or
securities administrator under the Pooling Agreement (the “Master Servicer”),
copies of reports, notices, statements and other communications required to be
delivered to the Purchaser by SunTrust pursuant to any of the sections of the
Sale and Servicing Agreement referred to above and under the following sections,
at the times therein specified:


 
Sale and Servicing Agreement:

 
Subsection
         
11.16
 
Statements to the Purchaser
     
Subsection 2.04 of Addendum I
 
Servicer Compliance Statement
     
Subsection 2.05 of Addendum I
 
Report on Assessment of Compliance and Attestation

 
                              (d)          If notice is provided in writing to
SunTrust that any Affiliate of the Depositor is no longer the Controlling Holder
under the Pooling Agreement, then all rights and responsibilities assumed by the
Controlling Holder pursuant to Section 13(a) of this Agreement shall terminate
and revert to Assignee; provided, however, that the rights and responsibilities
assumed by the Controlling Holder under the following provisions of the Sale and
Servicing Agreement shall terminate in their entirety as to the Mortgage
Loans:  (A) the 5th paragraph of Section 11.01, (B) the last sentence of the 7th
paragraph of Section 11.01, (C) the second sentence of the 4th paragraph of
Section 11.13, and (D) the second and third sentences of Section 14.03. 
Assignor will provide thirty (30) days notice to SunTrust of any such
termination.

 
8

--------------------------------------------------------------------------------

 


Amendments to Sale and Servicing Agreement


14.          The parties agree that the Sale and Servicing Agreement shall be
amended, solely with respect to the Mortgage Loans, as follows:


(a)          Definitions.


(i)           The definitions of “Business Day,” “Opinion of Counsel,”
“Repurchase Price” and “Stated Principal Balance” set forth in Section 1 of the
Sale and Servicing Agreement shall be deleted and replaced in their entirety as
follows, and the following definitions of  “Affiliate,” “Clean-up Call,”
“Principal Forbearance Amount,” “Securities Administrator” and “Servicing
Modification” shall be added to Section 1 of the Sale and Servicing Agreement:


Affiliate: With respect to any specified Person, another Person controlling or
controlled by or under common control with such specified Person.  For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.


Business Day:  Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Georgia, Maryland, Minnesota, Missouri or
New York or in the Commonwealth of Virginia,  (iii) a day on which banks in the
states of California, Georgia, Maryland, Minnesota, Missouri or New York or in
the Commonwealth of Virginia, are authorized or obligated by law or executive
order to be closed or (iv) a day on which the New York Stock Exchange or the
Federal Reserve Bank of New York is closed.


Clean-up Call: The optional purchase of the mortgage loans subject to the
Pooling Agreement and all property acquired in respect of any such mortgage loan
remaining in the trust fund created pursuant to the Pooling Agreement on any
date on which the aggregate stated principal balance is less than either 20% or
5%, as applicable, of the aggregate stated principal balance as of September 1,
2011, in accordance with the Pooling Agreement.
 
Opinion of Counsel:  A written opinion of counsel, who may be salaried counsel
for the Person on behalf of whom the opinion is being given, reasonably
acceptable to each Person to whom such opinion is addressed, and which must be
Independent outside counsel with respect to any such opinion of counsel
concerning the taxation or the federal income tax status of each REMIC.

 
9

--------------------------------------------------------------------------------

 


Principal Forbearance Amount: With respect to a Mortgage Loan that was the
subject of a Servicing Modification, the amount, if any, of principal of the
Mortgage Loan that has been deferred and that does not accrue interest.


Repurchase Price:   With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Loan Remittance Rate from the last
date through which interest was last paid by or on behalf of the Mortgagor to
the last day of the month in which such repurchase occurs, plus (iii) reasonable
and customary third party expenses incurred in connection with the transfer of
the Mortgage Loan being repurchased, minus (iv) any amounts received in respect
of such repurchased Mortgage Loan and being held in the Custodial Account for
future distribution in connection with such Mortgage Loan; which Repurchase
Price proceeds shall be deposited in the Custodial Account for withdrawal by the
Servicer in accordance with Subsection 11.05; provided, however, that if at the
time of repurchase the Servicer is not the Seller or an Affiliate of the Seller,
the amount described in clause (ii) shall be computed as the sum of (a) the
Mortgage Loan Remittance Rate and (b) the Servicing Fee Rate.


Securities Administrator:  Wells Fargo Bank, N.A., not in its individual
capacity but solely as Securities Administrator under the Pooling Agreement, or
any successor in interest, or if any successor Securities Administrator shall be
appointed as provided in the Pooling Agreement, then such successor Securities
Administrator.


Servicing Modification: Any reduction of the Mortgage Interest Rate on or the
outstanding principal balance of a Mortgage Loan, any extension of the final
maturity date of a Mortgage Loan, any increase to the outstanding principal
balance of a Mortgage Loan by adding to the Stated Principal Balance unpaid
principal and interest and other amounts owing under the Mortgage Loan, any
Principal Forbearance Amount and any other modification, in each case pursuant
to a modification of a Mortgage Loan that is in default or for which, in the
judgment of the Servicer, default is reasonably foreseeable in accordance with
the Sale and Servicing Agreement.


Stated Principal Balance:  As to any Mortgage Loan and date of determination,
the unpaid principal balance of such Mortgage Loan as of the most recent Due
Date as determined by the amortization schedule for the Mortgage Loan at the
time relating thereto (before any adjustment to such amortization schedule by
reason of any moratorium or similar waiver or grace period) after giving effect
to any previous Servicing Modification, Principal Prepayments and related
Liquidation Proceeds allocable to principal and to the payment of principal due
on such Due Date (but not unscheduled Principal Prepayments received on such Due
Date) and irrespective of any delinquency in payment by the related Mortgagor.

 
10

--------------------------------------------------------------------------------

 


(b)           Servicing Standard.  In servicing the Mortgage Loans in accordance
with this Agreement and Customary Servicing Procedures, the Servicer shall
service the Mortgage Loans with a view to maximizing recovery on the Mortgage
Loans.


If the Controlling Holder notifies the Servicer that it intends to purchase a
Mortgage Loan that has been Delinquent for 120 days or more pursuant to the
Pooling Agreement, the Servicer will assess the proposed purchase in the same
manner as it would assess whether to do a short sale.  If the proposed purchase
price equals or exceeds the price at which a short sale would otherwise be
effected, the Servicer shall permit such purchase.


(c)            Segregated Custodial Account.  The Servicer shall establish a
Custodial Account pursuant to Subsection 11.04 of the Sale and Servicing
Agreement which shall be titled “SunTrust Mortgage Inc., in trust for U.S. Bank
National Association, as trustee of the Sequoia Mortgage Trust 2011-2” (the
“2011-2 Custodial Account”), which shall be the Custodial Account under this
Agreement for all purposes.  If the 2011-2 Custodial Account is no longer an
Eligible Account, the Servicer shall transfer the 2011-2 Custodial Account to an
account that is an Eligible Account.  The 2011-2 Custodial Account shall qualify
as an Eligible Account.


(d)           Transfer of Eligible Investments.  The following sentences shall
be added at the end of the last paragraph of Subsection 11.04:
 
Notwithstanding anything to the contrary in this Agreement, for all Eligible
Investments rated at least "F1/A+"(short/long) that have terms greater than 60
days, in the event of a downgrade of such Eligible Investment below "F1" (or
"A+" if no short term rating) Servicer agrees to remove such Eligible Investment
within 60 days of such downgrade.  Servicer acknowledges and agrees that
Servicer shall bear any losses incurred with respect to removal of such Eligible
Investment following such a downgrade and that any losses shall be immediately
deposited by the Servicer in the 2011-2 Custodial Account, as appropriate, out
of the Servicer’s own funds, with no right to reimbursement therefor.
 
 
11

--------------------------------------------------------------------------------

 
 
(e)          Form of Monthly Report.


The Servicer shall provide monthly accounting reports to the Purchaser and
Master Servicer, pursuant to Subsection 11.16 of the Sale and Servicing
Agreement, with the information required by the monthly reporting format of the
Master Servicer as previously provided to the Servicer by Assignor.


(f)           Shorter Cure Period for Failure to Provide Distribution Data. An
additional “Event of Default” shall be listed in Subsection 13.01, to be
inserted after clause (i), to read in its entirety as follows:


or (j) Servicer shall fail to provide to Purchaser the data required to be
provided pursuant to the first paragraph of Subsection 11.16 and such failure
shall continue for three Business Days after notice of such failure has been
given to Servicer by Purchaser;


(g)          Clean-up Call.  A new Section 33 shall be added to the Sale and
Servicing Agreement, to read in its entirety as follows:


SECTION 33.  Clean-up Call.  In the event a Clean-up Call is exercised, the
purchaser of the remaining Mortgage Loans (a) shall have all right, title and
interest in, to and under the Sale and Servicing Agreement to the extent
relating to such Mortgage Loans and (b) shall be bound as “Purchaser” under the
Sale and Servicing Agreement from and after the date it exercises the Clean-up
Call.  The remaining Mortgage Loans shall be serviced by SunTrust for such
purchaser in accordance with the terms and conditions of the Sale and Servicing
Agreement.


(h)          REMIC Provisions.


(i)           The following definition of “REMIC Provisions” is hereby added to
Section 1 of the Sale and Servicing Agreement:


REMIC Provisions:     Sections 860A through 860G of the Internal Revenue Code;
such other provisions of the Code as relate to an entity created
thereunder;  the regulations promulgated pursuant such sections and provisions
of the Code; and published guidance issued by the Internal Revenue Service
relating to such Code sections and regulations.
 
(ii)          The following paragraph shall be added to the end of Subsection
11.13, to read in its entirety as follows:
 
 
12

--------------------------------------------------------------------------------

 
 
If a Mortgage Loan is held by a REMIC, the Servicer shall not acquire any real
property (or personal property incident to such real property) in respect of
such Mortgage Loan except in connection with a default or imminent default of
such Mortgage Loan. In the event that a REMIC acquires any real property (or
personal property incident to such real property) in connection with a default
or imminent default of a Mortgage Loan, such property shall be disposed of by
the Servicer as soon as practicable in a manner that, consistent with prudent
mortgage loan servicing practices, maximizes the net present value of the
recovery to the trust formed pursuant to the Pooling Agreement (the "Trust"),
but in any event within three years after its acquisition by such REMIC unless
the Servicer provides to the Purchaser and the Securities Administrator an
Opinion of Counsel to the effect that the holding by such REMIC of such
Mortgaged Property subsequent to three years after its acquisition will not
result in the imposition of taxes on “prohibited transactions” on such REMIC as
defined in Section 860F of the Code or under the law of any state in which real
property securing a Mortgage Loan owned by such REMIC is located or cause such
REMIC to fail to qualify as a REMIC for federal income tax purposes or for state
tax purposes under the laws of any state in which real property securing a
Mortgage Loan owned by such REMIC is located at any time that any mortgage
pass-through certificates representing interests in such REMIC are outstanding.
The Servicer shall conserve, protect and operate each such property for such
REMIC solely for the purpose of its prompt disposition and sale in a manner
which does not cause such property to fail to qualify as “foreclosure property”
within the meaning of Section 860G(a)(8) or result in the receipt by such REMIC
of any “income from non-permitted assets” within the meaning of Section
860F(a)(2)(B) of the Code or any “net income from foreclosure property” which is
subject to taxation under the REMIC Provisions. Pursuant to its efforts to sell
such property, the Servicer shall either itself or through an agent selected by
the Servicer protect and conserve such property in the same manner and to such
extent as is customary in the locality where such property is located and may,
incident to its conservation and protection of the assets of the Trust, rent the
same, or any part thereof, as the Servicer deems to be in the best interest of
the Trust for the period prior to the sale of such property. Additionally, the
Servicer shall perform the tax withholding and shall file information returns
with respect to the receipt of mortgage interests received in a trade or
business, the reports of foreclosures and abandonments of any Mortgaged Property
and the information returns relating to cancellation of indebtedness income with
respect to any Mortgaged Property required by Sections 6050H, 6050J and 6050P,
respectively, of the Code, and deliver to the Purchaser and the Securities
Administrator an Officers’ Certificate on or before March 31 of each year
stating that such reports have been filed.  Such reports shall be in form and
substance sufficient to meet the reporting requirements imposed by Sections
6050H, 6050J and 6050P of the Code.


(iii)           The following additional provisions shall be added after
Subsection 11.23, to read in its entirety as follows:
 
 
13

--------------------------------------------------------------------------------

 

Subsection 11.24 Compliance with REMIC Provisions.  If a REMIC election has been
made with respect to the arrangement under which the Mortgage Loans and REO
Property are held, the Servicer shall not take any action, cause the REMIC to
take any action or fail to take (or fail to cause to be taken) any action that,
under the REMIC Provisions, if taken or not taken, as the case may be could (i)
endanger the status of the REMIC as a REMIC or (ii) result in the imposition of
a tax upon the REMIC (including but not limited to the tax on “prohibited
transactions” as defined in Section 860F(a)(2) of the Code and the tax on
“contribution” to a REMIC set forth in Section 860G(d) of the Code) unless the
Servicer has received an Opinion of Counsel (at the expense of the party seeking
to take such actions) to the effect that the contemplated action will not
endanger such REMIC status or result in the imposition of any such tax.


(i)     Foreclosure Proceedings.  The first sentence of Subsection 11.13 is
hereby deleted and replaced in its entirety with the following:


Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the Trust, where permitted by
applicable law or regulation, and where not so permitted, in the name of the
trustee of the Trust or its nominee.


(j)     Subsection 11.05 is revised by adding clause (j), to be inserted after
clause (i), to read in its entirety as follows:


(j)     to reimburse itself for P&I Advances and Servicing Advances that were
added to the outstanding principal balance of a Mortgage Loan in connection with
a modification of such Mortgage Loan to capitalize arrearages; provided, that
the Servicer shall be entitled to be reimbursed for these amounts only from the
principal collections on the Mortgage Loans;


(k)    The rights under the Sale and Servicing Agreement assigned to the
Depositor and the Assignee pursuant to this Agreement shall be under the Sale
and Servicing Agreement as amended by this Agreement.


Miscellaneous


15.          All demands, notices and communications related to the Mortgage
Loans, the Sale and Servicing Agreement and this Agreement shall be in writing
and shall be deemed to have been duly given if personally delivered at or mailed
by registered mail, postage prepaid, as follows:
 
(a)
In the case of SunTrust as Seller,
     
SunTrust Mortgage, Inc.
 
901 Semmes Avenue
 
Richmond, Virginia  23224
 
Attention:  Asset Solutions
     
with a copy to the Legal Department at the same address

 
 
14

--------------------------------------------------------------------------------

 
 
(b)
In the case of SunTrust as Servicer,
     
SunTrust Mortgage, Inc.
 
1001 Semmes Avenue
 
Richmond, Virginia  23224
 
Attention:  Servicing Manager
     
with a copy to the Legal Department at the address listed above for  SunTrust as
Seller
   
(b)
In the case of Assignee,
     
U.S. Bank National Association
 
60 Livingston Avenue
 
EP-MN-WS3D
 
St. Paul, Minnesota, 55107
 
Attention: Structured Finance – Sequoia Mortgage Loan Trust 2011-2
   
(c)
In the case of Depositor,
     
Sequoia Residential Funding, Inc.
 
One Belvedere Place, Suite 360
 
Mill Valley, California 94941
 
Attention: William Moliski
     
with a copy to
     
General Counsel at the same address
   
(d)
In the case of Assignor,
     
Redwood Residential Acquisition Corporation
 
One Belvedere Place, Suite 360
 
Mill Valley, California 94941
 
Attention: William Moliski
     
with a copy to
     
General Counsel at the same address
   
(e)
In the case of Master Servicer,
     
Wells Fargo Bank, N.A.
 
9062 Old Annapolis Road
     
Columbia, Maryland 21045
 
Telephone number:  (410) 884-2000
 
Facsimile number: (410) 715-2380
 
Electronic mail address:  g=cts-spg-team-a-5@wellsfargo.com
 
Attention:  Client Manager — Sequoia Mortgage Trust 2011-2

                   
 
15

--------------------------------------------------------------------------------

 
 
(f)
In the case of the Controlling Holder,
     
Sequoia Mortgage Funding Corporation
 
One Belvedere Place, Suite 360
 
Mill Valley, California 94941
 
Attention: William Moliski
     
with a copy to
     
General Counsel at the same address

 
16.           This Agreement shall be construed in accordance with the laws of
the State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.


17.           No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.


18.           This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto.  Any entity into which Assignor, Depositor,
Assignee or SunTrust may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
SunTrust, respectively, hereunder.


19.           This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the Sale and Servicing Agreement to the extent of the Mortgage
Loans by Assignor to Depositor and by Depositor to Assignee, and the termination
of the Sale and Servicing Agreement.


20.           This Agreement may be executed simultaneously in any number of
counterparts.  Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.


21.           The Controlling Holder under the Pooling Agreement is an express
third party beneficiary of this Agreement, and shall have the same power and
ability to exercise and enforce the rights expressly provided to it in Section
13 as if it were a signatory hereto.  SunTrust hereby consents to such exercise
and enforcement. 

 
16

--------------------------------------------------------------------------------

 


22.          It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by U.S. Bank National Association (“U.S. Bank”) not in
its individual capacity but solely as Trustee on behalf of the trust created by
the Pooling Agreement referred to herein (the “Trust”) in the exercise of the
powers and authority conferred upon and vested in it, and as directed in the
Pooling Agreement, (ii) each of the undertakings and agreements herein made on
behalf of the Trust is made and intended not as a personal undertaking or
agreement of or by U.S. Bank but is made and intended for purposes of binding
only the Trust, (iii) nothing herein contained shall be construed as creating
any liability on the part of U.S. Bank, individually or personally, to perform
any covenant either express or implied in this Agreement, all such liability, if
any, being expressly waived by the parties hereto and by any person claiming by,
through or under the parties hereto, and (iv) under no circumstances shall U.S.
Bank in its individual capacity or in its capacity as Trustee be personally
liable for the payment of any indebtedness, amounts or expenses owed by the
Assignor under the Sale and Servicing Agreement (such indebtedness, expenses and
other amounts being payable solely from and to the extent of funds of the Trust)
or be personally liable for the breach or failure of any obligation,
representation, warranty or covenant made under this Agreement or any other
related documents.


23.          Master Servicer.  SunTrust hereby acknowledges that the Assignee
has appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling Agreement and hereby agrees to treat all
inquiries, demands, instructions, authorizations and other communications from
the Master Servicer as if the same had been received from the Assignee.  The
Master Servicer, acting on behalf of the Assignee, shall have the rights of the
Assignee as the Purchaser under this Agreement, including, without limitation,
the right to enforce the obligations of SunTrust and the Servicer hereunder and
under the Sale and Servicing Agreement and the right to exercise the remedies of
the Purchaser hereunder and under the Sale and Servicing Agreement, other than
the rights assumed by the Controlling Holder assumed under Section 13(a) above
which are held exclusively by the Controlling Holder.


SunTrust shall make all remittances due by it to the Purchaser with respect to
the Mortgage Loans to the following account by wire transfer of immediately
available funds:


Wells Fargo Bank, N.A.
San Francisco, California
ABA# 121-000-248
Account #3970771416
Account Name: SAS Clearing
FFC: Account #83707500, Sequoia Mortgage Trust 2011-2 Certificate Distribution
Account
 
 
17

--------------------------------------------------------------------------------

 

24.           SunTrust acknowledges that the custodian will be Wells Fargo Bank,
N.A. acting pursuant to the Custodial Agreement.  Requests for Mortgage Loan
Documents required by SunTrust to perform its duties under the Sale and
Servicing Agreement shall be directed to Wells Fargo Bank, N.A., as custodian,
using the form of Request for Release in the form of Exhibit F hereto.  SunTrust
shall provide the Custodian with the specimen signatures of SunTrust's
authorized servicing representatives using the form in Exhibit D-3 hereto. 
Notwithstanding Section 10 of the Sale and Servicing Agreement, SunTrust shall
pay shipping expenses for any Mortgage Loan Documents if there has been a breach
of any representation or warranty made with respect to the related Mortgage Loan
in Subsection 7.01 of the Sale and Servicing Agreement.


25.           Helping Families Act Notice.  Assignor hereby requests that
SunTrust furnish each Mortgagor with the notice described in Subsection 6.04 of
the Sale and Servicing Agreement, in the form attached as Exhibit 8 thereto and
using U.S. Bank National Association, as trustee of the Sequoia Mortgage Trust
2011-2 as the investor name, in accordance with the terms of Subsection 6.04
therein, and SunTrust hereby covenants that it shall furnish each Mortgagor with
such notice as provided therein at the Assignor’s expense.


26.           Rule 17g-5 Compliance.  SunTrust hereby agrees that it shall
provide information with respect to the Mortgage Loans or the origination or
servicing thereof to any Rating Agency or nationally recognized statistical
rating organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2011-2” and an identification of the type of information being provided in the
body of such electronic mail.  The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
SunTrust in writing of any change in the identity or contact information of the
Rule 17g-5 Information Provider.  SunTrust shall have no liability for (i) the
Rule 17g-5 Information Provider’s failure to post information provided by it in
accordance with the terms of this Agreement or (ii) any malfunction or disabling
of the website maintained by the Rule 17g-5 Information Provider.  None of the
foregoing restrictions in this Section 26 prohibit or restrict oral or written
communications, or providing information, between SunTrust, on the one hand, and
any Rating Agency or NRSRO, on the other hand, with regard to (i) such Rating
Agency’s or NRSRO’s review of the ratings it assigns to SunTrust, (ii) such
Rating Agency’s or NRSRO’s approval of SunTrust as a residential mortgage
master, special or primary servicer, or (iii) such Rating Agency’s or NRSRO’s
evaluation of SunTrust’s servicing operations in general.

 
18

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.
 

     
REDWOOD RESIDENTIAL ACQUISITION CORPORATION
     
Assignor
             
By:
  
       
Name:
  
       
Title:
  
               
SEQUOIA RESIDENTIAL FUNDING, INC.
     
Depositor
             
By:
  
       
Name:
  
       
Title:
  
               
U.S. BANK NATIONAL ASSOCIATION, not in its
      individual capacity but solely as Trustee,      
Assignee
             
By:
  
       
Name:
  
       
Title:
  
               
SUNTRUST MORTGAGE INC.
             
By:
  
       
Name:
  
       
Title:
  
         
Accepted and agreed to by:
           
WELLS FARGO BANK, N.A.
   
Master Servicer
           
By:
  
   
Name:
  
   
Title:
  
   

 

 
19

--------------------------------------------------------------------------------

 


ATTACHMENT 1


MORTGAGE LOAN SCHEDULE
 
 
20

--------------------------------------------------------------------------------

 
 
Primary Servicer
 
Primary Servicer Name
 
Servicing Fee %
 
Servicing Fee—Flatdollar
 
Servicing Advance Methodology
 
Originator
 
Loan Group
 
Loan Number
 
sellernumber
 
Amortization Type
 
Lien Position
 
HELOC Indicator
 
Loan Purpose
 
Cash Out Amount
 
Total Origination and Discount Points
 
Covered/High Cost Loan Indicator
 
Relocation Loan Indicator
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000006
 
274600345
 
1
 
1
 
0
 
9
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000009
 
250265931
 
1
 
1
 
0
 
9
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000010
 
214225005
 
1
 
1
 
0
 
9
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000011
 
239346034
 
1
 
1
 
0
 
9
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000020
 
211554977
 
1
 
1
 
0
 
7
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000025
 
211961891
 
1
 
1
 
0
 
7
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000028
 
210573101
 
1
 
1
 
0
 
3
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000030
 
213682339
 
1
 
1
 
0
 
7
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000031
 
214038127
 
1
 
1
 
0
 
9
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000038
 
250698768
 
1
 
1
 
0
 
9
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000039
 
254706245
 
1
 
1
 
0
 
7
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000043
 
275503258
 
1
 
1
 
0
 
9
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000047
 
252708656
 
1
 
1
 
0
 
7
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000048
 
252275805
 
1
 
1
 
0
 
9
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000050
 
280831918
 
1
 
1
 
0
 
9
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000052
 
299123802
 
1
 
1
 
0
 
9
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000053
 
232122036
 
1
 
1
 
0
 
9
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000054
 
243237781
 
1
 
1
 
0
 
9
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000055
 
223049222
 
1
 
1
 
0
 
9
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000057
 
209064666
 
1
 
1
 
0
 
9
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000059
 
232766105
 
1
 
1
 
0
 
9
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000062
 
275112381
 
1
 
1
 
0
 
9
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000063
 
283121598
 
1
 
1
 
0
 
9
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000064
 
248161077
 
1
 
1
 
0
 
9
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000065
 
247174105
 
1
 
1
 
0
 
9
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000066
 
238244818
 
1
 
1
 
0
 
9
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000067
 
209934793
 
1
 
1
 
0
 
7
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000068
 
216724666
 
1
 
1
 
0
 
9
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000069
 
258643543
 
1
 
1
 
0
 
9
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000070
 
237588728
 
1
 
1
 
0
 
9
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000071
 
285716031
 
1
 
1
 
0
 
9
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000072
 
251515490
 
1
 
1
 
0
 
9
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000073
 
294587613
 
1
 
1
 
0
 
9
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000074
 
235720174
 
1
 
1
 
0
 
9
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000075
 
297848228
 
1
 
1
 
0
 
9
               
1000104
 
SunTrust Mortgage, Inc.
 
0.002500
         
1000104
     
836000076
 
285597993
 
1
 
1
 
0
 
10
               
1000104
  
SunTrust Mortgage, Inc.
  
0.002500
  
 
  
 
  
1000104
  
 
  
836000077
  
226462398
  
1
  
1
  
0
  
9
  
 
  
 
  
 
  
 

 
Primary Servicer
 
Broker Indicator
 
Channel
 
Escrow Indicator
 
Senior Loan
Amount(s)
 
Loan Type of Most
Senior Lien
 
Hybrid Period of
Most Senior Lien (in
months)
 
Neg Am Limit of
Most Senior Lien
 
Junior Mortgage
Balance
 
Origination Date of
Most Senior Lien
 
Origination Date
 
Original Loan
Amount
 
Original Interest
Rate
 
Original
Amortization Term
 
Original Term to
Maturity
 
First Payment Date
of Loan
 
Interest Type
Indicator
1000104
     
1
 
0
 
0
             
146000.00
     
20101020
 
700000.00
 
0.049900
 
360
 
360
 
20101201
 
1
1000104
     
1
 
4
 
0
             
0.00
     
20101022
 
537000.00
 
0.049900
 
360
 
360
 
20101201
 
1
1000104
     
1
 
4
 
0
             
79000.00
     
20100923
 
521000.00
 
0.049900
 
360
 
360
 
20101101
 
1
1000104
     
1
 
0
 
0
             
170000.00
     
20100804
 
665665.00
 
0.053750
 
360
 
360
 
20100901
 
1
1000104
     
1
 
0
 
0
             
0.00
     
20100903
 
593000.00
 
0.049900
 
360
 
360
 
20101101
 
1
1000104
     
1
 
4
 
0
             
0.00
     
20101008
 
750000.00
 
0.049900
 
360
 
360
 
20101201
 
1
1000104
     
1
 
4
 
0
             
0.00
     
20101206
 
599000.00
 
0.049900
 
360
 
360
 
20110201
 
1
1000104
     
1
 
4
 
0
             
0.00
     
20100825
 
600000.00
 
0.051250
 
360
 
360
 
20101001
 
1
1000104
     
1
 
4
 
0
             
0.00
     
20101207
 
667500.00
 
0.051250
 
360
 
360
 
20110201
 
1
1000104
     
1
 
4
 
0
             
0.00
     
20101119
 
930000.00
 
0.049900
 
360
 
360
 
20110101
 
1
1000104
     
1
 
4
 
0
             
0.00
     
20101029
 
800000.00
 
0.049900
 
360
 
360
 
20101201
 
1
1000104
     
1
 
0
 
0
             
250000.00
     
20101105
 
752000.00
 
0.049900
 
360
 
360
 
20110101
 
1
1000104
     
1
 
4
 
0
             
0.00
     
20101130
 
650000.00
 
0.046250
 
360
 
360
 
20110101
 
1
1000104
     
1
 
4
 
0
             
0.00
     
20101213
 
745000.00
 
0.046250
 
360
 
360
 
20110201
 
1
1000104
     
1
 
4
 
0
             
0.00
     
20101025
 
615000.00
 
0.047500
 
360
 
360
 
20101201
 
1
1000104
     
1
 
0
 
0
             
500000.00
     
20101209
 
929000.00
 
0.047500
 
360
 
360
 
20110201
 
1
1000104
     
1
 
4
 
0
             
0.00
     
20101202
 
633750.00
 
0.047500
 
360
 
360
 
20110201
 
1
1000104
     
1
 
4
 
0
             
0.00
     
20101129
 
725000.00
 
0.048750
 
360
 
360
 
20110101
 
1
1000104
     
1
 
4
 
0
             
0.00
     
20101124
 
816000.00
 
0.048750
 
360
 
360
 
20110101
 
1
1000104
     
1
 
0
 
0
             
59000.00
     
20101123
 
540650.00
 
0.048750
 
360
 
360
 
20110101
 
1
1000104
     
1
 
0
 
0
             
0.00
     
20101122
 
980000.00
 
0.048750
 
360
 
360
 
20110101
 
1
1000104
     
1
 
4
 
0
             
0.00
     
20101118
 
833000.00
 
0.048750
 
360
 
360
 
20110101
 
1
1000104
     
1
 
0
 
0
             
400000.00
     
20101117
 
800000.00
 
0.048750
 
360
 
360
 
20110101
 
1
1000104
     
1
 
4
 
0
             
125000.00
     
20101117
 
545000.00
 
0.048750
 
360
 
360
 
20110101
 
1
1000104
     
1
 
0
 
0
             
250000.00
     
20101217
 
929500.00
 
0.048750
 
360
 
360
 
20110201
 
1
1000104
     
1
 
0
 
0
             
0.00
     
20100909
 
905000.00
 
0.048750
 
360
 
360
 
20101101
 
1
1000104
     
1
 
4
 
0
             
0.00
     
20101203
 
700000.00
 
0.048750
 
360
 
360
 
20110201
 
1
1000104
     
1
 
4
 
0
             
0.00
     
20101027
 
641500.00
 
0.048750
 
360
 
360
 
20110101
 
1
1000104
     
1
 
4
 
0
             
0.00
     
20101229
 
849000.00
 
0.049900
 
360
 
360
 
20110201
 
1
1000104
     
1
 
4
 
0
             
0.00
     
20101123
 
620000.00
 
0.049900
 
360
 
360
 
20110101
 
1
1000104
     
1
 
0
 
0
             
70000.00
     
20101025
 
849950.00
 
0.049900
 
360
 
360
 
20101201
 
1
1000104
     
1
 
4
 
0
             
0.00
     
20101025
 
650000.00
 
0.049900
 
360
 
360
 
20101201
 
1
1000104
     
1
 
4
 
0
             
0.00
     
20101020
 
585500.00
 
0.049900
 
360
 
360
 
20101201
 
1
1000104
     
1
 
4
 
0
             
0.00
     
20101019
 
975000.00
 
0.049900
 
360
 
360
 
20101201
 
1
1000104
     
1
 
4
 
0
             
0.00
     
20110107
 
1000000.00
 
0.049900
 
360
 
360
 
20110301
 
1
1000104
     
1
 
0
 
0
             
0.00
     
20100119
 
910000.00
 
0.051250
 
349
 
349
 
20110201
 
1
1000104
  
 
  
1
  
4
  
0
  
 
  
 
  
 
  
0.00
  
 
  
20101008
  
954700.00
  
0.051250
  
360
  
360
  
20101201
  
1

 
Primary Servicer
 
Original Interest
Only Term
 
Buy Down Period
 
HELOC Draw Period
 
Current Loan
Amount
 
Current Interest
Rate
 
Current Payment
Amount Due
 
Interest Paid
Through Date
 
Current Payment
Status
 
Index Type
 
ARM Look-back
Days
 
Gross Margin
 
ARM Round Flag
 
ARM Round Factor
 
Initial Fixed Rate
Period
 
Initial Interest Rate
Cap (Change Up)
 
Initial Interest Rate
Cap (Change Down)
1000104
 
0
 
0
     
691414.10
 
0.049900
 
3753.48
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
530413.34
 
0.049900
 
2879.46
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
513955.89
 
0.049900
 
2793.66
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
655703.16
 
0.053750
 
3727.54
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
584982.46
 
0.049900
 
3179.73
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
740800.87
 
0.049900
 
4021.58
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
589920.22
 
0.049900
 
3211.91
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
591345.43
 
0.051250
 
3266.93
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
661136.04
 
0.051250
 
3634.46
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
919755.18
 
0.049900
 
4986.76
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
790187.55
 
0.049900
 
4289.69
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
743715.98
 
0.049900
 
4032.31
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
642352.54
 
0.046250
 
3341.91
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
732966.79
 
0.046250
 
3830.34
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
607123.06
 
0.047500
 
3208.14
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
919518.87
 
0.047500
 
4846.11
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
627282.08
 
0.047500
 
3305.95
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
716845.35
 
0.048750
 
3836.76
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
806821.79
 
0.048750
 
4318.34
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
534568.84
 
0.048750
 
2861.17
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
968977.08
 
0.048750
 
5186.25
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
823630.55
 
0.048750
 
4408.31
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
791001.73
 
0.048750
 
4233.67
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
538869.91
 
0.048750
 
2884.19
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
884652.29
 
0.048750
 
4919.00
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
890073.92
 
0.048750
 
4789.34
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
693015.61
 
0.048750
 
3704.46
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
631064.81
 
0.048750
 
3394.88
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
840703.96
 
0.049900
 
4552.43
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
613170.09
 
0.049900
 
3324.51
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
839524.86
 
0.049900
 
4557.53
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
642027.40
 
0.049900
 
3485.37
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
578318.46
 
0.049900
 
3139.52
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
963041.06
 
0.049900
 
5228.06
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
991467.70
 
0.049900
 
5362.11
 
20110901
 
0
 
0
                           
1000104
 
0
 
0
     
900279.72
 
0.051250
 
5021.08
 
20110901
 
0
 
0
                           
1000104
  
0
  
0
  
 
  
943273.54
  
0.051250
  
5198.22
  
20110901
  
0
  
0
  
 
  
 
  
 
  
 
  
 
  
 
  
 

 
Primary Servicer
 
Subsequent Interest
Rate Reset Period
 
Subsequent Interest
Rate Cap (Change Down)
 
Subsequent Interest
Rate Cap (Change
Up)
 
Lifetime Maximum
Rate (Ceiling)
 
Lifetime Minimum
Rate (Floor)
 
Negative
Amortization Limit
 
Initial Negative
Amortization Recast
Period
 
Subsequent
Negative
Amortization Recast
Period
 
Initial Fixed
Payment Period
 
Subsequent
Payment Reset
Period
 
Initial Periodic
Payment Cap
 
Subsequent
Periodic Payment
Cap
 
Initial Minimum
Payment Reset
Period
 
Subsequent
Minimum Payment
Reset Period
 
Option ARM
Indicator
 
Options at Recast
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
                                                         
0
   
1000104
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
0
  
 

 
Primary Servicer
 
Initial Minimum
Payment
 
Current Minimum
Payment
 
Prepayment Penalty
Calculation
 
Prepayment Penalty
Type
 
Prepayment Penalty
Total Term
 
Prepayment Penalty
Hard Term
 
Primary Borrower ID
 
Number of
Mortgaged
Properties
 
Total Number of
Borrowers
 
Self-employment
Flag
 
Current ‘Other’
Monthly Payment
 
Length of
Employment:
Borrower
 
Length of
Employment: Co-
Borrower
 
Years in Home
 
FICO Model Used
 
Most Recent FICO
Date
1000104
                 
0
     
2
 
1
 
2
 
0
     
1.90
     
0.90
 
1
 
20110825
1000104
                 
0
     
102
 
1
 
2
 
0
     
3.00
 
4.00
 
8.00
 
1
 
20110825
1000104
                 
0
     
436
 
3
 
1
 
1
     
11.00
     
4.90
 
1
 
20110825
1000104
                 
0
     
439
 
1
 
2
 
0
     
7.00
 
0.60
 
3.60
 
1
 
20110825
1000104
                 
0
     
55
 
1
 
2
 
1
     
29.00
     
0.00
 
1
 
20110825
1000104
                 
0
     
147
 
1
 
2
 
1
     
14.00
     
0.00
 
1
 
20110825
1000104
                 
0
     
458
 
1
 
2
 
0
     
32.00
     
12.00
 
1
 
20110825
1000104
                 
0
     
448
 
2
 
1
 
0
     
11.00
     
0.00
 
1
 
20110825
1000104
                 
0
     
410
 
1
 
2
 
0
     
6.00
 
2.00
 
3.00
 
1
 
20110825
1000104
                 
0
     
381
 
1
 
2
 
0
     
14.00
     
5.00
 
1
 
20110825
1000104
                 
0
     
234
 
1
 
1
 
1
     
4.00
     
0.00
 
1
 
20110825
1000104
                 
0
     
466
 
2
 
2
 
0
     
27.00
 
18.00
 
10.00
 
1
 
20110825
1000104
                 
0
     
198
 
2
 
2
 
0
     
0.90
 
9.60
 
0.00
 
1
 
20110825
1000104
                 
0
     
399
 
1
 
1
 
0
     
13.00
     
6.00
 
1
 
20110825
1000104
                 
0
     
217
 
1
 
2
 
1
     
9.00
     
3.00
 
1
 
20110825
1000104
                 
0
     
91
 
1
 
2
 
0
     
0.20
     
18.00
 
1
 
20110825
1000104
                 
0
     
105
 
1
 
2
 
0
     
3.00
 
10.00
 
1.00
 
1
 
20110825
1000104
                 
0
     
303
 
1
 
2
 
0
     
12.00
     
0.60
 
1
 
20110825
1000104
                 
0
     
354
 
2
 
2
 
0
     
2.00
     
1.90
 
1
 
20110825
1000104
                 
0
     
283
 
1
 
2
 
0
     
0.00
 
3.00
 
7.00
 
1
 
20110825
1000104
                 
0
     
251
 
1
 
2
 
0
     
3.00
 
8.00
 
3.00
 
1
 
20110825
1000104
                 
0
     
341
 
1
 
2
 
1
     
15.00
 
14.00
 
1.00
 
1
 
20110825
1000104
                 
0
     
336
 
2
 
2
 
0
     
12.00
     
3.00
 
1
 
20110825
1000104
                 
0
     
148
 
1
 
2
 
0
     
4.00
     
5.00
 
1
 
20110825
1000104
                 
0
     
424
 
2
 
2
 
1
     
5.00
 
5.00
 
12.00
 
1
 
20110825
1000104
                 
0
     
329
 
1
 
2
 
0
     
25.00
 
14.00
 
11.00
 
1
 
20110825
1000104
                 
0
     
245
 
1
 
2
 
0
     
0.50
     
0.00
 
1
 
20110825
1000104
                 
0
     
319
 
1
 
2
 
0
     
3.00
     
2.60
 
1
 
20110825
1000104
                 
0
     
384
 
1
 
2
 
0
     
0.00
 
22.00
 
6.00
 
1
 
20110825
1000104
                 
0
     
137
 
2
 
2
 
0
     
9.00
 
1.00
 
6.00
 
1
 
20110825
1000104
                 
0
     
233
 
1
 
1
 
0
     
4.00
     
4.00
 
1
 
20110825
1000104
                 
0
     
187
 
1
 
2
 
0
     
1.30
 
2.00
 
1.00
 
1
 
20110825
1000104
                 
0
     
376
 
1
 
2
 
1
     
14.00
     
7.00
 
1
 
20110825
1000104
                 
0
     
63
 
1
 
2
 
0
     
7.00
 
2.00
 
2.00
 
1
 
20110825
1000104
                 
0
     
59
 
1
 
2
 
1
     
4.00
     
5.00
 
1
 
20110825
1000104
                 
0
     
44
 
2
 
2
 
1
     
3.90
     
0.00
 
1
 
20110825
1000104
  
 
  
 
  
 
  
 
  
0
  
 
  
277
  
2
  
2
  
0
  
 
  
1.50
  
 
  
1.00
  
1
  
20110825

 
Primary Servicer
 
Primary Wage
Earner Original
FICO: Equifax
 
Primary Wage
Earner Original
FICO: Experian
 
Primary Wage
Earner Original
FICO: TransUnion
 
Secondary Wage
Earner Original
FICO: Equifax
 
Secondary Wage
Earner Original
FICO: Experian
 
Secondary Wage
Earner Original
FICO: TransUnion
 
Original
Primary Borrower
FICO
 
Most Recent
Primary Borrower
FICO
 
Most Recent Co-
Borrower FICO
 
Most Recent FICO
Method
 
VantageScore:
Primary Borrower
 
VantageScore: Co-
Borrower
 
Most Recent
VantageScore
Method
 
VantageScore Date
 
Credit Report:
Longest Trade Line
 
Credit Report:
Maximum Trade
Line
1000104
                         
785
 
777
                               
1000104
                         
778
 
799
                               
1000104
                         
799
 
789
                               
1000104
                         
799
 
778
                               
1000104
                         
795
 
803
                               
1000104
                         
809
 
813
                               
1000104
                         
812
 
797
                               
1000104
                         
784
 
810
                               
1000104
                         
793
 
781
                               
1000104
                         
787
 
769
                               
1000104
                         
782
 
773
                               
1000104
                         
767
 
760
                               
1000104
                         
802
 
796
                               
1000104
                         
808
 
795
                               
1000104
                         
796
 
791
                               
1000104
                         
773
 
786
                               
1000104
                         
792
 
790
                               
1000104
                         
770
 
769
                               
1000104
                         
762
 
779
                               
1000104
                         
710
 
746
                               
1000104
                         
791
 
796
                               
1000104
                         
786
 
779
                               
1000104
                         
804
 
799
                               
1000104
                         
800
 
814
                               
1000104
                         
728
 
797
                               
1000104
                         
772
 
826
                               
1000104
                         
793
 
788
                               
1000104
                         
790
 
774
                               
1000104
                         
784
 
804
                               
1000104
                         
745
 
770
                               
1000104
                         
790
 
812
                               
1000104
                         
786
 
785
                               
1000104
                         
801
 
782
                               
1000104
                         
751
 
781
                               
1000104
                         
793
 
787
                               
1000104
                         
759
 
770
                               
1000104
  
 
  
 
  
 
  
 
  
 
  
 
  
779
  
789
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 

 
Primary Servicer
 
Credit Report:
Number of Trade
Lines
 
Credit Line Usage
Ratio
 
Most Recent 12-
month Pay History
 
Months Bankruptcy
 
Months Foreclosure
 
Primary Borrower
Wage Income
 
Co-Borrower Wage
Income
 
Primary Borrower
Other Income
 
Co-Borrower Other
Income
 
All Borrower Wage
Income
 
All Borrower Total
Income
 
4506-T Indicator
 
Borrower Income
Verification Level
 
Co-Borrower
Income Verification
 
Borrower
Employment
Verification
 
Co-Borrower
Employment
Verification
1000104
         
000000000000
         
18750.00
     
0.00
     
18750.00
 
18750.00
 
Y
 
5
     
3
   
1000104
         
000000000000
         
9583.34
 
8984.50
 
0.00
 
0.00
 
18567.84
 
18567.84
 
Y
 
5
     
3
   
1000104
         
000000000000
         
0.00
     
31012.58
     
0.00
 
31012.58
 
Y
 
4
     
3
   
1000104
         
000000000000
         
18333.34
 
10833.33
 
0.00
 
0.00
 
29166.67
 
29166.67
 
Y
 
5
     
3
   
1000104
         
000000000000
         
11437.00
     
2097.46
     
11437.00
 
13534.46
 
N
 
5
     
3
   
1000104
         
000000000000
         
0.00
     
17529.00
     
0.00
 
17529.00
 
Y
 
5
     
3
   
1000104
         
000000000000
         
13347.00
 
0.00
 
0.00
 
2290.91
 
13347.00
 
15637.91
 
Y
 
5
     
3
   
1000104
         
000000000000
         
0.00
     
55086.43
     
0.00
 
55086.43
 
Y
 
5
     
3
   
1000104
         
000000000000
         
9800.00
 
4661.67
 
-48.00
 
0.00
 
14461.67
 
14413.67
 
Y
 
5
     
3
   
1000104
         
000000000000
         
19698.00
     
0.00
     
19698.00
 
19698.00
 
Y
 
5
     
3
   
1000104
         
000000000000
         
22059.00
     
14631.00
     
22059.00
 
36690.00
 
Y
 
4
     
3
   
1000104
         
000000000000
         
30822.00
 
11207.00
 
0.00
 
0.00
 
42029.00
 
42029.00
 
Y
 
5
     
3
   
1000104
         
000000000000
         
12211.00
 
13597.00
 
0.00
 
0.00
 
25808.00
 
25808.00
 
Y
 
5
     
3
   
1000104
         
000000000000
         
13909.00
     
0.00
     
13909.00
 
13909.00
 
Y
 
5
     
3
   
1000104
         
000000000000
         
794.00
     
12798.00
     
794.00
 
13592.00
 
Y
 
5
     
3
   
1000104
         
000000000000
         
48130.00
     
0.00
     
48130.00
 
48130.00
 
Y
 
5
     
3
   
1000104
         
000000000000
         
4274.33
 
26350.42
 
0.00
 
0.00
 
30624.75
 
30624.75
 
Y
 
5
     
3
   
1000104
         
000000000000
         
39805.88
     
0.00
     
39805.88
 
39805.88
 
Y
 
5
     
3
   
1000104
         
000000000000
         
37817.32
     
0.00
     
37817.32
 
37817.32
 
Y
 
5
     
3
   
1000104
         
000000000000
             
23164.17
     
0.00
 
23164.17
 
23164.17
 
Y
 
5
     
3
   
1000104
         
000000000000
         
17128.74
 
19650.00
 
0.00
 
0.00
 
36778.74
 
36778.74
 
Y
 
5
     
3
   
1000104
         
000000000000
         
18712.67
 
1505.47
 
0.00
 
0.00
 
20218.14
 
20218.14
 
Y
 
5
     
3
   
1000104
         
000000000000
         
0.00
     
40055.00
     
0.00
 
40055.00
 
Y
 
5
     
3
   
1000104
         
000000000000
         
10417.66
 
0.00
 
6054.00
 
4609.00
 
10417.66
 
21080.66
 
Y
 
5
     
3
   
1000104
         
000000000000
         
37937.00
 
31680.00
 
0.00
 
0.00
 
69617.00
 
69617.00
 
Y
 
4
     
3
   
1000104
         
000000000000
         
20833.34
 
10666.67
 
0.00
 
0.00
 
31500.01
 
31500.01
 
Y
 
5
     
3
   
1000104
         
000000000000
         
21666.66
     
0.00
     
21666.66
 
21666.66
 
Y
 
5
     
3
   
1000104
         
000000000000
         
16666.67
     
0.00
     
16666.67
 
16666.67
 
Y
 
5
     
3
   
1000104
         
000000000000
             
30832.00
     
0.00
 
30832.00
 
30832.00
 
N
 
5
     
3
   
1000104
         
000000000000
         
11000.00
 
21666.67
 
0.00
 
0.00
 
32666.67
 
32666.67
 
Y
 
5
     
3
   
1000104
         
000000000000
         
24583.33
     
0.00
     
24583.33
 
24583.33
 
Y
 
5
     
3
   
1000104
         
000000000000
         
21787.52
 
9166.69
 
-221.00
 
-398.00
 
30954.21
 
30335.21
 
Y
 
5
     
3
   
1000104
         
000000000000
         
8000.00
     
5511.00
     
8000.00
 
13511.00
 
Y
 
5
     
3
   
1000104
         
000000000000
         
17916.66
 
0.00
 
0.00
 
0.00
 
17916.66
 
17916.66
 
Y
 
5
     
3
   
1000104
         
000000000000
         
21584.00
     
9692.00
     
21584.00
 
31276.00
 
Y
 
4
     
3
   
1000104
         
000000000000
         
23819.00
     
0.00
     
23819.00
 
23819.00
 
Y
 
4
     
3
   
1000104
  
 
  
 
  
000000000000
  
 
  
 
  
20833.33
  
 
  
-227.25
  
 
  
20833.33
  
20606.08
  
Y
  
5
  
 
  
3
  
 

 
Primary Servicer
 
Borrower Asset
Verification
 
Co-Borrower Asset
Verification
 
Liquid / Cash
Reserves
 
Monthly Debt All
Borrowers
 
Originator DTI
 
Fully Indexed Rate
 
Qualification
Method
 
Percentage of Down
Payment from
Borrower Own
Funds
 
City
 
State
 
Postal Code
 
Property Type
 
Occupancy
 
Sales Price
 
Original Appraised
Property Value
 
Original Property
Valuation Type
1000104
 
4
     
231339.98
 
6025.81
 
0.321377
     
1
 
0.000000
 
PALM BEACH GARDENS
 
FL
 
33418
 
7
 
1
     
1125000.00
 
3
1000104
 
4
     
56307.32
 
4554.91
 
0.245312
     
1
 
0.000000
 
ATLANTA
 
GA
 
30319
 
1
 
1
     
802000.00
 
3
1000104
 
4
     
397184.07
 
10918.30
 
0.352060
     
1
 
0.000000
 
ALPHARETTA
 
GA
 
30005
 
7
 
1
     
750000.00
 
3
1000104
 
4
     
137243.68
 
5640.83
 
0.193400
     
1
 
0.000000
 
ATLANTA
 
GA
 
30319
 
1
 
1
     
1100000.00
 
3
1000104
 
4
     
798294.64
 
5438.73
 
0.401843
     
1
 
100.000000
 
DULUTH
 
GA
 
30097
 
1
 
1
 
930000.00
 
953000.00
 
3
1000104
 
4
     
671770.71
 
6575.85
 
0.375141
     
1
 
6.830000
 
MAITLAND
 
FL
 
32751
 
1
 
1
 
1250000.00
 
1500000.00
 
3
1000104
 
4
     
150177.84
 
4690.00
 
0.299912
     
1
 
0.000000
 
HAYES
 
VA
 
23072
 
1
 
1
     
925000.00
 
3
1000104
 
4
     
334160.42
 
11817.81
 
0.214532
     
1
 
100.000000
 
MILTON
 
GA
 
30004
 
7
 
1
 
945000.00
 
950000.00
 
3
1000104
 
4
     
98639.87
 
4886.27
 
0.339002
     
1
 
0.000000
 
CHARLOTTESVILLE
 
VA
 
22901
 
1
 
1
     
1140000.00
 
3
1000104
 
4
     
567443.70
 
6688.86
 
0.339571
     
1
 
0.000000
 
WASHINGTON
 
DC
 
20007
 
12
 
1
     
1650000.00
 
3
1000104
 
4
     
290851.15
 
8254.92
 
0.224991
     
1
 
100.000000
 
FT. LAUDERDALE
 
FL
 
33308
 
7
 
1
 
1250000.00
 
1250000.00
 
3
1000104
 
4
     
823526.85
 
13006.68
 
0.309469
     
1
 
0.000000
 
ATLANTA
 
GA
 
30327
 
1
 
1
     
1400000.00
 
3
1000104
 
4
     
306762.25
 
9548.91
 
0.369998
     
1
 
100.000000
 
ATLANTA
 
GA
 
30327
 
1
 
1
 
1250000.00
 
1300000.00
 
3
1000104
 
4
     
244542.00
 
4837.89
 
0.347824
     
1
 
0.000000
 
DECATUR
 
GA
 
30033
 
1
 
1
     
1082000.00
 
3
1000104
 
4
     
1969615.14
 
4079.95
 
0.300173
     
1
 
0.000000
 
CHARLOTTE
 
NC
 
28209
 
1
 
1
     
850000.00
 
3
1000104
 
4
     
343317.40
 
9072.44
 
0.188499
     
1
 
0.000000
 
ATLANTA
 
GA
 
30327
 
1
 
1
     
1900000.00
 
3
1000104
 
4
     
132429.43
 
4541.35
 
0.148290
     
1
 
0.000000
 
ATLANTA
 
GA
 
30305
 
1
 
1
     
975000.00
 
3
1000104
 
4
     
347893.50
 
5540.67
 
0.139192
     
1
 
0.000000
 
BRENTWOOD
 
TN
 
37027
 
1
 
1
     
1550000.00
 
3
1000104
 
4
     
108545.30
 
10072.97
 
0.266359
     
1
 
0.000000
 
JOHNS ISLAND
 
SC
 
29455
 
1
 
1
     
2200000.00
 
3
1000104
 
4
     
405400.00
 
5359.34
 
0.231363
     
1
 
0.000000
 
CUMMING
 
GA
 
30041
 
7
 
1
     
800000.00
 
3
1000104
 
4
     
199976.00
 
7299.78
 
0.198478
     
1
 
0.000000
 
ATLANTA
 
GA
 
30306
 
1
 
1
     
1500000.00
 
3
1000104
 
4
     
241814.31
 
5431.07
 
0.268624
     
1
 
0.000000
 
MT PLEASANT
 
SC
 
29464
 
7
 
1
     
1200000.00
 
3
1000104
 
4
     
92661.54
 
8077.94
 
0.201671
     
1
 
0.000000
 
WRIGHTSVILLE BEACH
 
NC
 
28480
 
1
 
1
     
1850000.00
 
3
1000104
 
4
     
434734.76
 
4312.73
 
0.204582
     
1
 
0.000000
 
HILTON HEAD ISLAND
 
SC
 
29928
 
7
 
1
     
1400000.00
 
3
1000104
 
4
     
1482043.67
 
14177.43
 
0.203649
     
1
 
0.000000
 
CHARLESTON
 
SC
 
29401
 
1
 
1
     
2500000.00
 
3
1000104
 
4
     
96013.14
 
8634.87
 
0.274123
     
1
 
0.000000
 
MIAMI SHORES
 
FL
 
33138
 
1
 
1
     
1570000.00
 
3
1000104
 
4
     
268057.89
 
5846.44
 
0.269836
     
1
 
100.000000
 
ELLICOTT CITY
 
MD
 
21042
 
1
 
1
 
950000.00
 
950000.00
 
3
1000104
 
4
     
68245.93
 
4191.83
 
0.251510
     
1
 
0.000000
 
YORKTOWN
 
VA
 
23693
 
7
 
1
     
885000.00
 
3
1000104
 
4
     
239891.60
 
6922.08
 
0.224510
     
1
 
0.000000
 
AMBLER
 
PA
 
19002
 
1
 
1
     
1600000.00
 
3
1000104
 
4
     
124965.00
 
8377.71
 
0.256460
     
1
 
0.000000
 
MONTVERDE
 
FL
 
34756
 
1
 
1
     
950000.00
 
3
1000104
 
4
     
248041.47
 
7750.28
 
0.315266
     
1
 
0.000000
 
ATLANTA
 
GA
 
30309
 
7
 
1
     
1150000.00
 
3
1000104
 
4
     
122227.93
 
5991.68
 
0.197516
     
1
 
0.000000
 
WINTER PARK
 
FL
 
32789
 
1
 
1
     
911000.00
 
3
1000104
 
4
     
411710.46
 
4424.54
 
0.327477
     
1
 
0.000000
 
HILTON HEAD ISLAND
 
SC
 
29926
 
7
 
1
     
800000.00
 
3
1000104
 
4
     
167262.06
 
6643.17
 
0.370782
     
1
 
0.000000
 
WASHINGTON
 
DC
 
20036
 
1
 
1
     
1400000.00
 
3
1000104
 
4
     
1483625.70
 
9461.12
 
0.302504
     
1
 
0.000000
 
CORNELIUS
 
NC
 
28031
 
7
 
1
     
2645000.00
 
3
1000104
 
4
     
227219.93
 
6918.86
 
0.290477
     
1
 
100.000000
 
ATLANTA
 
GA
 
30342
 
1
 
1
 
1418993.00
 
1500000.00
 
3
1000104
  
4
  
 
  
100039.76
  
8033.90
  
0.389880
  
 
  
1
  
0.000000
  
ATHENS
  
GA
  
30606
  
1
  
1
  
 
  
1300000.00
  
3

 
Primary Servicer
 
Original Property
Valuation Date
 
Original Automated
Valuation Model
(AVM) Model Name
 
Original AVM
Confidence Score
 
Most Recent
Property Value2
 
Most Recent
Property Valuation
Type
 
Most Recent
Property Valuation
Date
 
Most Recent AVM
Model Name
 
Most Recent AVM
Confidence Score
 
Original CLTV
 
Original LTV
 
Original Pledged
Assets
 
Mortgage Insurance
Company Name
 
Mortgage Insurance
Percent
 
MI: Lender or
Borrower Paid?
 
Pool Insurance Co.
Name
 
Pool Insurance Stop
Loss %
1000104
 
20100901
                             
0.752000
 
0.622222
 
0
     
0
           
1000104
 
20100916
                             
0.669576
 
0.669576
 
0
     
0
           
1000104
 
20100828
                             
0.800000
 
0.694667
 
0
     
0
           
1000104
 
20100714
                             
0.759695
 
0.605150
 
0
     
0
           
1000104
 
20100821
                             
0.637634
 
0.637634
 
0
     
0
           
1000104
 
20100910
                             
0.600000
 
0.600000
 
0
     
0
           
1000104
 
20101008
                             
0.647568
 
0.647568
 
0
     
0
           
1000104
 
20100804
                             
0.634921
 
0.634921
 
0
     
0
           
1000104
 
20101022
                             
0.585526
 
0.585526
 
0
     
0
           
1000104
 
20100920
                             
0.563636
 
0.563636
 
0
     
0
           
1000104
 
20100929
                             
0.640000
 
0.640000
 
0
     
0
           
1000104
 
20101012
                             
0.715714
 
0.537143
 
0
     
0
           
1000104
 
20101104
                             
0.520000
 
0.520000
 
0
     
0
           
1000104
 
20101114
                             
0.688540
 
0.688540
 
0
     
0
           
1000104
 
20100910
                             
0.723529
 
0.723529
 
0
     
0
           
1000104
 
20101105
                             
0.752105
 
0.488947
 
0
     
0
           
1000104
 
20101108
                             
0.650000
 
0.650000
 
0
     
0
           
1000104
 
20101026
                             
0.467742
 
0.467742
 
0
     
0
           
1000104
 
20100614
                             
0.370909
 
0.370909
 
0
     
0
           
1000104
 
20101104
                             
0.749563
 
0.675813
 
0
     
0
           
1000104
 
20101027
                             
0.653333
 
0.653333
 
0
     
0
           
1000104
 
20101018
                             
0.694167
 
0.694167
 
0
     
0
           
1000104
 
20101006
                             
0.648649
 
0.432432
 
0
     
0
           
1000104
 
20101014
                             
0.478571
 
0.389286
 
0
     
0
           
1000104
 
20101110
                             
0.471800
 
0.371800
 
0
     
0
           
1000104
 
20100902
                             
0.576433
 
0.576433
 
0
     
0
           
1000104
 
20101118
                             
0.736842
 
0.736842
 
0
     
0
           
1000104
 
20100902
                             
0.724859
 
0.724859
 
0
     
0
           
1000104
 
20101015
                             
0.530625
 
0.530625
 
0
     
0
           
1000104
 
20101005
                             
0.652632
 
0.652632
 
0
     
0
           
1000104
 
20100924
                             
0.799957
 
0.739087
 
0
     
0
           
1000104
 
20100914
                             
0.713502
 
0.713502
 
0
     
0
           
1000104
 
20100910
                             
0.731875
 
0.731875
 
0
     
0
           
1000104
 
20100908
                             
0.696429
 
0.696429
 
0
     
0
           
1000104
 
20101112
                             
0.378072
 
0.378072
 
0
     
0
           
1000104
 
20091215
                             
0.641300
 
0.641300
 
0
     
0
           
1000104
  
20100831
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
0.734385
  
0.734385
  
0
  
 
  
0
  
 
  
 
  
 

 
Primary Servicer
 
MI Certificate
Number
 
Updated DTI
(Front-end)
 
Updated DTI
(Back-end)
 
Modification
Effective Payment
Date
 
Total Capitalized
Amount
 
Total Deferred
Amount
 
Pre-Modification
Interest (Note) Rate
 
Pre-Modification P&I
Payment
 
Pre-Modification
Initial Interest Rate
Change Downward
Cap
 
Pre-Modification
Subsequent Interest
Rate Cap
 
Pre-Modification
Next Interest Rate
Change Date
 
Pre-Modification I/O
Term
 
Forgiven Principal
Amount
 
Forgiven Interest
Amount
 
Number of
Modifications
 
Cash To/From Brrw at Closing
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
                                                               
1000104
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 

 
Primary Servicer
 
Brrw - Yrs at in Industry
 
CoBrrw - Yrs at in Industry
 
Junior Mortgage Drawn Amount
 
Maturity Date
 
Primary Borrower Wage Income (Salary)
 
Primary Borrower Wage Income (Bonus)
 
Primary Borrower Wage Income (Commission)
 
Co-Borrower Wage Income (Salary)
 
Co-Borrower Wage Income (Bonus)
 
Co-Borrower Wage Income (Commission)
 
Originator Doc Code
 
RWT Income Verification
 
RWT Asset Verification
1000104
 
20
     
146000.00
 
11/1/2040
 
18750.00
                     
Full
 
2 years
 
2 Months
1000104
 
10
 
10
 
0.00
 
11/1/2040
 
9583.34
         
8984.50
         
Full
 
2 years
 
2 Months
1000104
 
12
     
79000.00
 
10/1/2040
                         
Full
 
2 years
 
2 Months
1000104
 
24
 
28
 
170000.00
 
8/1/2040
 
18333.34
         
10833.33
         
Full
 
2 years
 
2 Months
1000104
 
29
     
0.00
 
10/1/2040
 
11437.00
                     
Full
 
2 years
 
2 Months
1000104
 
14
     
0.00
 
11/1/2040
                         
Full
 
2 years
 
2 Months
1000104
 
32
     
0.00
 
1/1/2041
 
13347.00
                     
Full
 
2 years
 
2 Months
1000104
 
11
     
0.00
 
9/1/2040
         
55773.35
             
Full
 
2 years
 
2 Months
1000104
 
10
 
3
 
0.00
 
1/1/2041
 
9800.00
         
4661.67
         
Full
 
2 years
 
2 Months
1000104
 
14
     
0.00
 
12/1/2040
 
19698.00
                     
Full
 
2 years
 
2 Months
1000104
 
27
     
0.00
 
11/1/2040
 
22059.00
                     
Full
 
2 years
 
2 Months
1000104
 
27
 
22
 
260000.00
 
12/1/2040
 
30822.00
         
11207.00
         
Full
 
2 years
 
2 Months
1000104
 
14
 
10
 
0.00
 
12/1/2040
 
12211.00
         
13597.00
         
Full
 
2 years
 
2 Months
1000104
 
13
     
0.00
 
1/1/2041
 
13909.00
                     
Full
 
2 years
 
2 Months
1000104
 
16
     
0.00
 
11/1/2040
 
794.00
                     
Full
 
2 years
 
2 Months
1000104
 
25
     
500000.00
 
1/1/2041
 
48130.00
                     
Full
 
2 years
 
2 Months
1000104
 
7
 
17
 
0.00
 
1/1/2041
 
4274.33
         
26350.42
         
Full
 
2 years
 
2 Months
1000104
 
20
     
0.00
 
12/1/2040
 
39805.88
                     
Full
 
2 years
 
2 Months
1000104
 
9
     
0.00
 
12/1/2040
 
37817.32
                     
Full
 
2 years
 
2 Months
1000104
 
0
 
31
 
59000.00
 
12/1/2040
             
23164.17
         
Full
 
2 years
 
2 Months
1000104
 
3
 
9
 
0.00
 
12/1/2040
 
17128.74
         
19650.00
         
Full
 
2 years
 
2 Months
1000104
 
15
 
14
 
0.00
 
12/1/2040
 
18712.67
         
1505.47
         
Full
 
2 years
 
2 Months
1000104
 
12
     
400000.00
 
12/1/2040
 
0.00
                     
Full
 
2 years
 
2 Months
1000104
 
38
     
125000.00
 
12/1/2040
 
10417.66
                     
Full
 
2 years
 
2 Months
1000104
 
30
 
37
 
250000.00
 
1/1/2041
 
37937.00
         
31680.00
         
Full
 
2 years
 
2 Months
1000104
 
30
 
30
 
0.00
 
10/1/2040
 
20833.34
         
10666.67
         
Full
 
2 years
 
2 Months
1000104
 
25
     
0.00
 
1/1/2041
 
21666.66
                     
Full
 
2 years
 
2 Months
1000104
 
9
     
0.00
 
12/1/2040
 
16666.67
                     
Full
 
2 years
 
2 Months
1000104
 
0
 
22
 
0.00
 
1/1/2041
             
30832.00
         
Full
 
2 years
 
2 Months
1000104
 
9
 
11
 
0.00
 
12/1/2040
 
11000.00
         
21666.67
         
Full
 
2 years
 
2 Months
1000104
 
4
     
70000.00
 
11/1/2040
 
24583.33
                     
Full
 
2 years
 
2 Months
1000104
 
7
 
5
 
0.00
 
11/1/2040
 
21787.52
         
9166.69
         
Full
 
2 years
 
2 Months
1000104
 
26
     
0.00
 
11/1/2040
 
8000.00
                     
Full
 
2 years
 
2 Months
1000104
 
7
 
6
 
0.00
 
11/1/2040
 
17916.66
         
0.00
         
Full
 
2 years
 
2 Months
1000104
 
38
     
0.00
 
2/1/2041
 
21584.00
                     
Full
 
2 years
 
2 Months
1000104
 
13
     
0.00
 
1/1/2040
 
23819.00
                     
Full
 
2 years
 
2 Months
1000104
  
21
  
 
  
0.00
  
11/1/2040
  
20833.33
  
 
  
 
  
 
  
 
  
 
  
Full
  
2 years
  
2 Months

 
 
21

--------------------------------------------------------------------------------

 
 
ASF RMBS DISCLOSURE PACKAGE


The American Securitization Forum is a broad-based professional forum through
which participants in the U.S. securitization market advocate their common
interests on important legal, regulatory and market practice issues. ASF members
include over 380 firms, including issuers, investors, servicers, financial
intermediaries, rating agencies, financial guarantors, legal and accounting
firms, and other professional organizations involved in securitization
transactions. The ASF also provides information, education and training on a
range of securitization market issues and topics through industry conferences,
seminars and similar initiatives. For more information about ASF, its members
and activities, please go to www.americansecuritization.com.
 
Field Number
Field Name
Field Description
Type of
Field
Data
Type
Sample
Data
Format
When
Applicable?
Valid
Values
Proposed
Unique Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
 
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Scheduled Loan Amount
Mortgage loan scheduled principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Scheduled Interest Paid
Through Date
 
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
   
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type

• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.

• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard



2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of properties owned by the borrower that currently secure mortgage
loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
 
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
 
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
 
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
 
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income-- which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
> 0
UNK = Unknown
   
144
Updated DTI
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year -- YYYY Format).
Required only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 
 
22

--------------------------------------------------------------------------------

 
 
ATTACHMENT 2


SALE AND SERVICING AGREEMENT
 
(Please refer to Exhibit 10.11)
 
 
23

--------------------------------------------------------------------------------

 


EXHIBIT D-3
 
INITIAL AUTHORIZED REPRESENTATIVES OF THE SERVICER
 
Name
 
Title
 
Specimen Signature
                                                                               
                                                                     

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT F


REQUEST FOR RELEASE OF DOCUMENTS


To:
Wells Fargo Bank, N.A.
Date:  _______________
 
751 Kasota Avenue
   
Minneapolis, MN  55414
   
Attn:  WFDC Release Department.
         
Re:
Custodial Agreement, dated as of September 1, 2011, among U.S. Bank National
Association, as Trustee, Wells Fargo Bank, N.A., as Custodian, Sequoia
Residential Funding, Inc., as Depositor, and Redwood Residential Acquisition
Corporation, as Seller



In connection with the administration of the Mortgage Loans held by you as
Custodian for the Trustee pursuant to the above-captioned Custodial Agreement,
we request the release of the Custodian’s Mortgage File for the Mortgage Loan
described below, for the reason indicated.
 
Mortgage Loan Number:
 
Investor Number:
     
Mortgagor Name, Address & Zip Code:
 
Pool Number:



Reason for Requesting Documents (check one):



 
 1. Mortgage Paid in Full
           
 2. Foreclosure
           
 3.  Substitution
           
 4. Other Liquidation
            
 5. Non-liquidation
Reason:
 
            
For CMI Use Only:
   

 
By:
             (Authorized Signature)        
Printed Name
         
Servicer Name:
         
Ship To Address:
               


 
 

--------------------------------------------------------------------------------

 
 
Phone:
   

 
Custodian
 
Please acknowledge the execution of the above request by your signature and date
below:
     
Date
   
Signature
 
Documents returned to Custodian:
     
Date
   
Custodian

 
 
 

--------------------------------------------------------------------------------

 